Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the processor and memory of claims 4 (line 4) and 7 (lines 3-4) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control system” in claim 1, line 2 and claim 4, line 2.  While ¶¶ 43 and 60 of the specification recited “a control system” as an element of each of the first and second embodiments of the invention, the specification does not discuss any structure for the claimed “system” which is capable of performing the recited function of “control”.  See the rejections of this claim under 35 U.S.C. 112 set forth below.
An “air conditioning system” in claim 1, line 2, in claim 4, line 2, and in claim 7, line 1.  While ¶¶ 42, 59, and 76 of the specification recited “an air conditioning system” as an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As set forth above, the following elements recited in the instant claims have been interpreted under 35 U.S.C. 112(f):

 An “air conditioning system” in claim 1, line 2, in claim 4, line 2, and in claim 7, line 1, taught in the specification in ¶¶ 42, 59, and 76.
The disclosure must show with reasonable clarity to those skilled in the art that applicant was in possession of the invention as claimed.  Possession is shown by describing the claimed invention with all of its limitations.  However, in a review of the specification, there appears to be no specified corresponding structure for each of these elements which is capable of performing the specified function.  Thus it is unclear as to how this function is performed and what structure is capable of performing this function.  Such a restatement of the function in the specification without more description of the structure of the means to accomplish the function fails to provide adequate written description under 35 U.S.C. 112(a) for a limitation invoking 35 U.S.C. 112(f).  
Further, as amended, independent claims 4 recites in line 4 and claim 7 recites in lines 3-4, “a processor” and “a memory for storing instructions executed by the processor”.  Neither of these elements is recited in the specification as originally filed and these element are thus found to constitute new matter and are thus rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As set forth above, the following elements recited in the instant claims have been interpreted under 35 U.S.C. 112(f):
“a control system” in claim 1, line 2 and claim 4, line 2, taught in the specification in ¶¶ 43 and 60.
 An “air conditioning system” in claim 1, line 2, in claim 4, line 2, and in claim 7, line 1, taught in the specification in ¶¶ 42, 59, and 76.
The specification in the identified passages does not describe the structure of any of these elements sufficiently to communicate to one of ordinary what structure is required of these various elements as all are described only in terms of function with no teaching of what structure for performing these functions constitutes the applicants’ invention.  For this reason, the scope of the claims is found to be indefinite and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 2-9 are rejected as depending upon rejected base claims.

It is suggested that applicant amend the instant claims to use language which does not invoke interpretation under 35 U.S.C. 112(f) in reciting the “control system” and “air conditioning system” such as “controller” and “air conditioner” as avoiding such interpretation would preclude the rejections of the claims under 35 U.S.C. 112(a) and (b) which arise from the interpretation of the claims under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication No. 104158417 to Zhang et al. in view of US Publication No. 2016/0233683 A1 to Newcomb and Chinese Publication No. 104979840 to Zhu et al.  An English abstract and a machine translation of Zhang were included with the Nonfinal Rejection of 19 April 2021 and an English abstract and Machine Translation of Zhu are included with this Office Action.  All citations of pages, lines and the like directed to Zhang and Zhu in this Action refer to these English machine translations rather than to the Chinese-language originals.

Zhang teaches limitations from claim 1, a control parameter determining method for a photovoltaic [component], applied to a control system (pg. 1, line 28 of the machine translation) of the photovoltaic [component], wherein, the control parameter determining method comprises: 
determining a real-time inductance parameter of a controlled object (the inductance of the inverter taught in ¶ 39 to be used by the control method) of the control system according to real-time grid-connected power of the photovoltaic air conditioning system (as taught in pg. 2, line 39-pg. 3, line 5); 

presetting a plurality of adjustment parameters corresponding to different grid-connected power ranges respectively (as taught in the “embodiments” of. pp. 4-5, an output power of the inverter is divided into a number of ranges corresponding to ranges of inverter carrier frequency); 
when the real-time grid-connected power is matched with one of the grid-connected power ranges, selecting an adjustment parameter corresponding to the matched grid-connected power range to modify the basic control parameter, to obtain a target control parameter (as taught in the “embodiments” of. pp. 4-5, an output power of the inverter is divided into a number of ranges corresponding to ranges of inverter carrier frequency so that the frequency can be properly set in accordance with the actual output power, taught in pg. 2, lines 39-42).
Zhang does not teach the photovoltaic apparatus of his invention operating specifically by substituting the inductance into a model of the controlled object to calculate a control parameter.  Zhu teaches in the abstract of his disclosure a power optimization system and method in which a “power optimization model” is used with parameter values substituted into the model to determine control parameters to be used with the system.  It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify Zhang to perform his inductance control based on “different output power” (of pg. 3, lines 1-5) by use of a substitutional optimization model as taught 
Zhang does not teach the photovoltaic apparatus of his invention being an air conditioning system.  Newcomb teaches in ¶ 24 a heat pump HVAC system as a system providing power generation, including from solar/photovoltaic systems, and including an inverter tied to grid power.  It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify Zhang with the photovoltaic HVAC system installation of Newcomb in order to provide the benefits described by Zhang (including reduction of switching loss and allowing improved power utilization as taught in pg. 2, line 39-col. 3, line 5) in an HVAC system benefiting from the improved efficiency already taught by Newcomb in ¶ 4). 

Zhang teaches limitations from claim 2, the control parameter determining method of claim 1, wherein, the determining the real-time inductance parameter of the controlled object of the control system according to the real-time grid-connected power of the photovoltaic air conditioning system comprises: 
acquiring real-time grid-connected power of the [inverter] (taught in pg. 2, line 39-pg. 3, line 1); 
calculating a real-time grid-connected current of the photovoltaic air conditioning system according to the real-time grid-connected power (taught in pg. 3, lines 1-5); 
determining the real-time inductance parameter according to the real-time grid-connected current (taught in pg. 3, lines 1-5).


determining the real-time inductance parameter from an inductance current relation curve of a reactor in the controlled object according to the real-time grid-connected current (as taught in pg. 3, lines 1-5, this relationship is an inverse relationship which is understood and used by the control system to determine inductance from current).

 Claim 4-9 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhu.

Regarding claim 4, Zhang teaches in pg. 1, line 28 a control system corresponding to the claimed “control parameter determining apparatus”, the control unit of Zhang, taught having elements for processing (pg. 1, ¶ 43) and for storing instructions (detailed on pg. 2), the instructions discussed above in the rejection of instant independent claim 1, particularly teaching the steps of determining an inductance parameter, calculating a basic control parameter, presetting adjustment parameters, and setting an frequency parameter based on matching a power range.  
Zhang does not teach the photovoltaic apparatus of his invention operating specifically by substituting the inductance into a model of the controlled object to calculate a control parameter.  Zhu teaches in the abstract of his disclosure a power optimization system and method in which a “power optimization model” is used with parameter values 

Zhang teaches limitations from claim 5, the control parameter determining method of claim 4, wherein, the processor is further configured to be capable of executing the instructions to: 
acquire real-time grid-connected power of the [inverter] (taught in pg. 2, line 39-pg. 3, line 1); 
calculate a real-time grid-connected current of the photovoltaic air conditioning system according to the real-time grid-connected power (taught in pg. 3, lines 1-5); 
determine the real-time inductance parameter according to the real-time grid-connected current (taught in pg. 3, lines 1-5).

Zhang teaches limitations from claim 6, the control parameter determining method of claim 5, wherein, the processor is further configured to be capable of executing the instructions to: 
determine the real-time inductance parameter from an inductance current relation curve of a reactor in the controlled object according to the real-time grid-connected 

Regarding claim 7, Zhang teaches in pg. 1, line 28 a control system corresponding to the claimed “control parameter determining apparatus”, the control unit of Zhang, taught having elements for processing (pg. 1, ¶ 43) and for storing instructions (detailed on pg. 2), the instructions discussed above in the rejection of instant independent claim 1, particularly teaching the steps of determining an inductance parameter, calculating a basic control parameter, presetting adjustment parameters, and setting an frequency parameter based on matching a power range.  
Zhang does not teach the photovoltaic apparatus of his invention operating specifically by substituting the inductance into a model of the controlled object to calculate a control parameter.  Zhu teaches in the abstract of his disclosure a power optimization system and method in which a “power optimization model” is used with parameter values substituted into the model to determine control parameters to be used with the system.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Zhang to perform his inductance control based on “different output power” (of pg. 3, lines 1-5) by use of a substitutional optimization model as taught by Zhu in order to ensure that the operation of the system is well understood and predicted to provide optimized control of the system.




acquire real-time grid-connected power of the [inverter] (taught in pg. 2, line 39-pg. 3, line 1); 
calculate a real-time grid-connected current of the photovoltaic air conditioning system according to the real-time grid-connected power (taught in pg. 3, lines 1-5); 
determine the real-time inductance parameter according to the real-time grid-connected current (taught in pg. 3, lines 1-5).

Zhang teaches limitations from claim 9, the control parameter determining method of claim 7, wherein, the processor is further configured to be capable of executing the instructions to: 
determine the real-time inductance parameter from an inductance current relation curve of a reactor in the controlled object according to the real-time grid-connected current (as taught in pg. 3, lines 1-5, this relationship is an inverse relationship which is understood and used by the control system to determine inductance from current).

Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive.


In response, upon review of the newly submitted amendments, examiner agrees and the objections to the drawings and specification have been withdrawn.

Applicant argues on pp. 14-15 regarding the limitations added by amendment to claims 4-9 regarding the use of the processor and memory in the place of the previously recited modules as overcoming the rejections of these claims under 35 U.S.C. 112(a) and (b) stemming from the interpretation of the claims under 35 U.S.C. 112(f).
In response, examiner agrees and has withdrawn the rejections based on the recitations of “modules” for performing the functions of the systems, but notes that the claims continue to use the phrases “air conditioning system” and “control system” which are still interpreted under 35 U.S.C. 112(f) and, as a result, rejected under 35 U.S.C. 112(a) and (b).  
Particularly, the disclosure makes no mention of any structure or components required of the “air conditioning system” such as where it is recited in “Embodiment One” of the disclosure, beginning in ¶ 42, as the element is recited only in terms of its function, including “air conditioning” and generating or using electricity (¶ 45).
Further, the “control system” is recited to include a plurality of “apparatus”, “units”, and “modules” (as shown in fig. 3 and taught in the specification as “Embodiment Three”) but all of these are recited only as generic terminology paired with recitations of the 
For these reasons, the recitations of the “air conditioning system” and “control system” as interpreted under 35 U.S.C. 112(f) are found to render the claims indefinite as neither the claims nor the specification recites sufficiently what structure falls within the scope of the claims.  For this reason, the rejection under 35 U.S.C. 112(b) of independent claim 4 and the dependent claims depending therefrom are maintained.
As set forth above, the use of the terms “air conditioner” and “controller” would prevent both this interpretation and the rejections of the claims if applied in an amendment to the claims.

Applicant particularly argues on pp. 15-16 of the reply that the specification, with particular citation to ¶¶ 47-50 and ¶¶ 52-53 provide sufficient support for the claims’ recitation of the parameter being determined “according to” the real-time power and the act of “substituting” the inductance parameter and that these claims should not be rejected under 35 U.S.C. 112(a).
In response, upon review, examiner agrees and these rejections have been withdrawn.

Applicant argues on pp. 18-19 that the instant independent claims as amended overcome the rejections applied to them in the Office Action of 19 April 2021 by the amendment of these claims to recite to recite “substituting the real-time inductance 
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection set forth above in which Zhu is relied upon to teach the use of such a model in a power control operation in modification to the control system of Zhang. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        22 October 2021

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763